Citation Nr: 0121675	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  95-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
shell fragment wound facial scarring.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound manifested by left foot 
scarring.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound manifested by right knee 
scarring.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound manifested by left shoulder 
scarring.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
September 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) December 1994 rating decision 
which, inter alia, denied an increased (compensable) rating 
for the service-connected residuals of shell fragment wound 
manifested by facial and left foot scarring, and granted 
service connection for residuals of shell fragment wound 
manifested by right knee and left shoulder scarring; the 
overall disability from residuals of shell fragment wound 
manifested by facial, left foot, left shoulder, and right 
knee scarring was assigned a noncompensable rating.

By rating decision in January 1997, the RO assigned separate 
disability ratings of 10 percent each to shell fragment wound 
residuals manifested by left foot scarring, left shoulder 
scarring, and right knee scarring (but the rating of facial 
scarring remained noncompensable).  The claims remain in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board remanded this case in July 1999 for additional 
development of the evidence.

The veteran also perfected a timely appeal as to his claim of 
service connection for left foot disability separate from the 
service-connected left foot scarring (service connection for 
that disability was denied by RO decision in January 1997, 
and the claim was remanded by the Board for further 
development of the evidence in July 1999); by RO decision in 
March 2001, service connection was granted for left foot 
disability (arthritis), and a 10 percent rating was assigned, 
amounting to a full grant of the benefit sought in that 
matter.  See Grantham v. Brown, 114 F.3d 1156 (1997).  

It is noted that service connection is now in effect, inter 
alia, for disability of the face separate and distinct from 
facial scarring (maxillary nerve damage), and a 10 percent 
rating is assigned; the rating of impairment from that 
disability is not now on appeal to the Board.  As the veteran 
was awarded service connection for left foot disability by RO 
decision in March 2001, and as service connection for chronic 
left shoulder and right knee disabilities was denied by the 
Board in July 1999, appellate consideration of the claims of 
increased ratings for residuals of shell fragment wound is 
limited to the rating of scar impairment, as listed on the 
title page above.  


FINDINGS OF FACT

1.  The veteran's service-connected facial scarring consists 
of a 3 centimeter (cm) linear, faint scar over the right 
cheek, covered by a beard, and a 2 cm linear scar over the 
vertex of the scalp; the scars are well-healed and non-
adherent; they are not associated with inflammation, 
ulceration, swelling, tenderness, or depression; they produce 
numbness and have a negative cosmetic effect, but they are 
not productive of functional impairment.

2.  His service-connected left foot scarring consists of a 
superficial, 1 cm linear, faint, well-healed, non-adherent, 
and non-depressed scar, without evidence of ulceration, poor 
nourishment, or inflammation; the scar is tender to 
palpation, but it does not produce functional impairment.

3.  The service-connected right knee scarring consists of a 
superficial, circular 1.5 cm scar over the patella; the scar 
is well-healed, non-depressed, and non-adherent, and it is 
not associated with ulceration, inflammation, or poor 
nourishment; the scar is tender to palpation, but not 
productive of functional impairment.

4.  The service-connected left shoulder scarring consists of 
a circular 1.5 cm, well-healed, non-adherent, and non-
depressed superficial scar without evidence of ulceration, 
inflammation, or poor nourishment; the scar is tender to 
palpation and there is slight keloid formation, but it is not 
productive of functional impairment.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a 10 percent rating for shell 
fragment wound residuals manifested by facial scarring have 
been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§ 4.118, Code 7800 (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of shell fragment wound manifested by 
left foot scarring have not been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. § 4.118, Code 7804 (2000).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of shell fragment wound manifested by 
right knee scarring have not been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. § 4.118, Code 7804 (2000).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of shell fragment wound manifested by 
left shoulder scarring have not been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. § 4.118, Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  
Consistent with such duty, the Board remanded this case in 
July 1999 for additional development of the evidence, 
including VA medical examination to determine the nature and 
severity of the impairment from the service-connected scars.  
On review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
statute and the July 1999 remand have been complied with in 
this appeal.  The statement of the case, supplemental 
statements of the case, and April 1997 RO hearing provided 
the veteran and his representative, specifically satisfy the 
§ 5103A requirement of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his increased rating claims.  

The duty to assist provided under the amended § 5103A has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the veteran's service-connected scars according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claims, 
and that there are no outstanding pertinent records which the 
RO has not obtained or attempted to obtain.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable rule or regulation 
regarding the development of the veteran's increased rating 
claims.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2000).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase (as is the case with 
regard to the service-connected right knee and left shoulder 
scars).  Fenderson v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue (as is 
the case with regard to the veteran's service-connected 
facial and left foot scars), the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2000), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Historically, service connection for residuals of shell 
fragment wound manifested by facial and left foot scarring 
was granted by RO rating decision in November 1965, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records and post-service 
evidence showing that he sustained shell fragment wounds 
during combat in Vietnam resulting, in pertinent part, in 
non-disfiguring and asymptomatic scarring.

By RO decision in December 1994, service connection was 
granted for residuals of shell fragments manifested by right 
knee and left shoulder scarring, based on evidence showing 
that such was related to the veteran's combat wounds in 
Vietnam.  The overall rating of the service-connected 
scarring (now including scars on the face, left foot, right 
knee, and left shoulder) remained noncompensable; by rating 
decision in January 1997, the ratings of the left foot, right 
knee, and left shoulder scars were increased to 10 percent.

On VA medical examination in November 1965, the following 
scars were identified: a 1/2 inch linear, well-healed, non-
adherent, and asymptomatic scar over the right cheek; a 3/4 
inch transverse, well-healed, non-adherent, asymptomatic, and 
non-disfiguring scar over the chin; 3/4 by 1/4 inch and 1/4 by 1 
inch, soft, well-healed, asymptomatic, and non-adherent scars 
over the right knee (but pressure on one of the scars was 
productive of tenderness); a 1/2 inch transverse, well-healed, 
and asymptomatic scar over the dorsal aspect of the left big 
toe.  Multiple well-healed, asymptomatic, non-disfiguring, 
and non-adherent scars as residuals of shell fragment wounds 
were diagnosed.

VA and private medical records from May 1977 to September 
1994 document intermittent treatment for a multitude of 
symptoms and impairment unrelated to the scars over the 
veteran's face, left foot, left shoulder, or the right knee, 
but they document the presence of those scars.  

On VA medical examination in October 1994, the veteran's 
facial scars consisted of a "barely visible," 3 cm linear 
scar over the beard area of the right cheek, and a 2 cm 
linear scar over the vertex of the scalp; a 2 cm in diameter 
scar was noted over the left shoulder (above the 
acromioclavicular region), without evidence of muscle loss or 
keloid formation; a 11/2 cm linear scar over the right patella, 
and a 3 millimeter (mm) scar over the medial portion of the 
left foot were noted.  Faint, barely visible scar on the 
right cheek, a scar over the vertex of the head (of minimal 
cosmetic consequences), a superficial scar over the left 
shoulder (without keloid formation, tissue loss, or joint 
involvement), superficial scar over the right knee, and 
superficial scar over the left foot were diagnosed.  The 
examiner indicated that the veteran reported arthralgia of 
the left shoulder, right knee, and left foot, but he opined 
that this was not caused by the (superficial) nature of the 
scarring.

VA medical records from September 1994 to July 1996 document 
intermittent treatment for various symptoms and impairment, 
reflecting the presence of various post-shell fragment wound 
scarring.

On VA medical examination in August 1996, the history of in-
service shrapnel wounds to the veteran's face, left foot, 
right knee, and left shoulder was discussed; the veteran 
indicated that he experienced pain and impairment of the left 
shoulder, right knee, and left foot, and that he had 
recurrent headaches.  On examination, the following scars 
were identified: a 3 cm linear, "barely visible" scar over 
the right cheek, with beard growing over it; a 2 cm linear 
scar over the vertex of the scalp (that scar was visible 
through the thinning long hair); a 2 cm in diameter scar 
above the acromioclavicular region of the left shoulder; a 
1.5 cm in diameter scar over the right patella region; a 3 mm 
scar over the medial portion of the left foot (the 
examination report is accompanied by color photographs 
depicting the scarring); there was no evidence of 
inflammation, swelling, depression, ulceration, or negative 
cosmetic effect, but slight keloid formation was noted at the 
left shoulder scar; the scars over the left shoulder, right 
knee, and left foot were tender to palpation; the function of 
the left shoulder, left foot, and right knee was impaired by 
pain and reduced motion, but there was no evidence of 
neurological impairment, effusion, deformity, or muscle loss 
of the affected parts.  Residuals of shrapnel injury to the 
face, mouth, left shoulder, right knee, and left foot were 
diagnosed.  

At an April 1997 RO hearing, the veteran testified that his 
facial scarring was numb, and that he grew a beard to hide 
the cheek scar as much as possible because, every time he 
looked in the mirror, he was reminded of his combat 
experience.  He stated that his combat wounds caused him 
pain, impaired motion, and increased fatigability of the left 
foot, right knee, and left shoulder.

On VA fee-basis neurological and orthopedic examination in 
May 1997, the veteran's in-service history of multiple 
shrapnel wounds was noted.  He described his pain and 
numbness over the right side of the face where a shrapnel 
pierced his right cheek; he reported pain, numbness, and 
functional impairment of the left foot, left shoulder, and 
right knee since the shrapnel injury.  On examination, scars 
were noted over the left medial foot, anteriorly over the 
right patella, and over the top of the left shoulder, but the 
right cheek scar was obscured by a beard.  

VA and private medical records from July 1996 to May 2000 
(including records from the Social Security Administration) 
document intermittent treatment for various symptoms and 
impairment, identifying the presence of post-shell fragment 
wound scarring over the veteran's pertinent body parts.  

On VA medical examination in June 2000, the scars were 
identified as: a 11/2 cm in diameter scar over the left 
shoulder; two small linear incisions or lacerations over the 
right knee; 11/2 to 2 cm linear lacerations over the face, both 
covered by hair; and a "minute" 1 cm laceration over the 
medial aspect of the medial arch of the left foot.  The 
examiner opined that there was no poorly nourished skin and 
no evidence of significant functional impairment from 
shrapnel wounds to the left foot or left shoulder; the facial 
scars were described as minimal, and the left shoulder scar 
looked like an "old vaccination."  

On VA medical examination in December 2000, including review 
of the claims file, the veteran reported his in-service and 
post-service history relative to shrapnel wounds to his face, 
left foot, left shoulder and right knee; the laceration on 
his face reportedly healed, was not visible, and was covered 
with a large beard, but the area of the scar was productive 
of some numbness.  On examination, the facial area of 
decreased sensation was 21/2 by 21/2 inches; over the left 
shoulder, there was a circular 11/2 by 11/2 cm scar which was 
minimally tender but non-depressed and non-adherent; a non-
adherent, non-tender, and non-depressed 11/2 by 11/2 cm circular 
scar was noted over the right knee; two mildly tender, non-
adherent and non-depressed linear scars, each measuring 3/4 cm, 
were noted over the left foot.  Facial scarring was non-
disfiguring, left shoulder scarring was slightly disfiguring, 
right knee scarring was minimally disfiguring, and left foot 
scarring was minimally disfiguring; there was no evidence of 
poor nourishment or ulceration of the skin; the left shoulder 
and left foot scars were tender, but the right knee and 
facial scars were non-tender.  The examiner opined that the 
scars did not produce functional impairment.  

The veteran's service-connected scars are rated under 
38 C.F.R. § 4.118, disorders of the skin; the scars over the 
pertinent body parts are rated under the following diagnostic 
codes: facial scarring is rated under Code 7800, disfiguring 
scars of the head, face, or neck, and a noncompensable rating 
is assigned consistent with evidence of slight disfigurement; 
a 10 percent rating will be assigned under Code 7800, if the 
scarring is productive of moderate disfigurement.  The scars 
over the left foot, left shoulder, and right knee are rated 
under Code 7804, superficial scars which are tender and 
painful on objective demonstration; scarring over each body 
part is rated 10 percent, the maximum available rating under 
that Code.

Based on the foregoing, the Board finds that the rating 
criteria for a 10 percent rating for residuals of shell 
fragment wound manifested by facial scarring have been met, 
but ratings in excess of 10 percent for residuals of shell 
fragment wound manifested by scarring over the left foot, 
left shoulder, and right knee are unwarranted.  Initially, it 
is noted that service connection is in effect for left foot 
and facial (maxillary nerve damage) disabilities separate and 
distinct from left foot and facial scarring (and each such 
disability is assigned a 10 percent rating), but the rating 
of impairment from those disabilities is not the subject of 
this appeal; the veteran also claims functional impairment 
due to disabilities of the left shoulder and the right knee, 
separate and distinct from impairment related to post-shell 
fragment wound scarring, but service connection for left 
shoulder and right knee disabilities was denied by Board 
decision in July 1999.  Accordingly, as indicated above, this 
appeal is strictly limited to the rating of impairment from 
the service-connected facial, left foot, left shoulder, and 
right knee scarring.  

The evidence of record shows that the veteran sustained 
shrapnel wounds during combat in Vietnam resulting, in 
pertinent part, in residual scarring over the face, left 
foot, left shoulder, and right knee, the exact location, 
nature, and size of which scars were discussed in more detail 
above.  Over the years since his service separation, he had 
numerous VA medical examinations to determine the nature and 
severity of the impairment resulting from his service-
connected shell fragment wound scarring.  Most recently, a VA 
medical examination was performed in December 2000, including 
a review of the entire evidence of record.  The examiner 
opined that the scars did not produce any functional 
impairment; this opinion is supported by medical evidence 
dated prior to December 2000, indicating that the scars have 
not been productive of functional impairment; as early as 
November 1965, the scars were noted to have been 
"asymptomatic."  Thus, the rating of scars on the face, the 
left foot, the left shoulder, or the right knee is wholly 
inappropriate under Code 7805 ("other" scars, to be rated 
based on limitation of function of the affected part).

As to the rating of impairment from the veteran's facial 
scarring, although the evidence indicates that the scars are 
faint and barely visible (covered by hair), well-healed, non-
tender, non-adhesive, and non-disfiguring, and that they are 
not associated with inflammation, poor nourishment, or 
ulceration, the entirety of the evidence (including the 
veteran's April 1997 hearing testimony) indicates that the 
scarring has some negative cosmetic effect, and that it is 
productive of numbness.  Thus, considering both the objective 
and subjective manifestation of facial scarring and resolving 
the benefit of the doubt in the veteran's favor, the Board 
finds that the rating criteria for a 10 percent rating for 
residuals of shell fragment wound manifested by facial 
scarring have been met under Code 7800.  The Board stresses 
that, as competent medical evidence shows that facial 
scarring is not productive of functional impairment, a rating 
thereof by application of Code 7805 is inappropriate in this 
case; also, as a separate disability rating of 10 percent is 
assigned for maxillary nerve damage under Code 8307, an 
additional disability rating based on numbness of facial 
scarring would, in this case, violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Regarding the rating of impairment from the service-connected 
residuals of shell fragment wound manifested by left foot, 
right knee, and left shoulder scarring, the entirety of the 
evidence documents that the scars are tender to palpation; 
the scar over the left shoulder is also associated with 
minimal keloid formation.  However, the left foot, left 
shoulder, and right knee scars are well-healed, non-adherent, 
and non-depressed; there is no evidence of inflammation, 
ulceration, or poor nourishment and, as indicated on VA 
medical examination in December 2000, the scarring is not 
productive of any functional impairment.  Thus, as the 
impairment from service-connected left foot, left shoulder, 
and right knee scarring is each rated 10 percent disabling 
under Code 7804, representing the maximum available rating, 
there is no basis for assignment of rating greater than 10 
percent.  As indicated above, only the scar-related 
impairment is subject to this appeal.

The Board stresses that the preponderance of the evidence is 
against the veteran's claims of ratings in excess of 10 
percent for scars over the left foot, right knee, and left 
shoulder, and it presents no question as to which of two 
evaluations should be applied.  Thus, the provisions of 
38 C.F.R. § 4.7 (2000) are inapplicable.


ORDER

A 10 percent rating for residuals of shell fragment wound 
manifested by facial scarring is granted, subject to the law 
and regulations governing the payment of monetary awards.

Ratings in excess of 10 percent for residuals of shell 
fragment wounds manifested by left foot scarring, right knee 
scarring and left shoulder scarring are denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


